  Case 2:19-cv-00633-CW Document 33 Filed 10/26/20 PageID.160 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 TATUYOU, LLC
                                                                 THIRD AMENDED
           Plaintiff,                                          SCHEDULING ORDER

 v.
                                                                Case No. 2:19-cv-633


 SANIDERM MEDICAL, LLC,                                        Judge Clark Waddoups

           Defendant.


       Before the court is the parties’ Joint Motion for an Amended Scheduling Order. (ECF No.

32). Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, and upon the stipulation of

the parties, and for good cause shown, the court GRANTS the parties’ Motion and enters the

following Third Amended Scheduling Order. The following matters are scheduled. The times

and deadlines set forth herein may not be modified without the approval of the court and on a

showing of good cause pursuant to Fed. R. Civ. P. 6.

                        **ALL TIMES 11:59 PM UNLESS INDICATED**

 1.         PRELIMINARY MATTERS                                                   DATE

            Nature of claims and any affirmative defenses:                     Design Patent
                                                                               Infringement;
                                                                               invalidity

      a.    Date the Rule 26(f)(1) conference was held?                        3/2/2020

            Have the parties submitted the Attorney Planning                   3/3/2020
      b.
            Meeting Report?

      c.    Deadline for 26(a)(1) initial disclosures?                         2/21/2020




                                                  1
 Case 2:19-cv-00633-CW Document 33 Filed 10/26/20 PageID.161 Page 2 of 4




2.        DISCOVERY LIMITATIONS                                                  NUMBER

     a.   Maximum number of depositions by Plaintiff(s)                      7
          including depositions of experts:

     b. Maximum number of depositions by Defendant(s)                        7
        including depositions of experts:

     c.   Maximum number of hours for each deposition                        7
          (unless extended by agreement of parties):

     d. Maximum interrogatories by any party to any party:                   25

     e.   Maximum requests for admissions by any party to                    50 non-
          any party (not counting unlimited requests for                     authentication
          authentication):
                                                                             Unlimited
                                                                             authentication

     f.   Maximum requests for production by any party to                    50
          any party:

     h. The parties shall handle a claim of privilege or protection as trial preparation
        material asserted after production as follows: Include provisions of agreement to
        obtain the benefit of Fed. R. Evid. 502(d).

     i.   Last day to serve written discovery:                               9/8/2020

     j.   Close of fact discovery:                                           1/15/2021

3.        AMENDMENT OF PLEADINGS/ADDING PARTIES                                   DATE

     a.   Last day to file Motion to Amend Pleadings:                        6/19/2020

     b. Last day to file Motion to Add Parties:                              6/19/2020

4.        RULE 26(a)(2) EXPERT DISCLOSURES &                                      DATE
          REPORTS

     Disclosures (subject and identity of experts)

     a.   Party(ies) bearing burden of proof:                                2/16/2021

     b. Counter disclosures:                                                 3/29/2021




                                                 2
 Case 2:19-cv-00633-CW Document 33 Filed 10/26/20 PageID.162 Page 3 of 4




     Reports

     a.   Party(ies) bearing burden of proof:                                   2/16/2021

     b. Counter reports:                                                        3/29/2021

5.        OTHER DEADLINES                                                          DATE

     a.   Last day for expert discovery:                                        5/3/2021

     b. Deadline for filing dispositive or potentially                          6/2/2021
        dispositive motions:

     c.   Deadline for filing partial or complete motions to                    6/22/2021
          exclude expert testimony:

     d. If the parties do not file dispositive or potentially                   7/1/2021 at
        dispositive motions, a Status Conference will be held                   3:30pm
        for purposes of setting a trial date on:

6.        SETTLEMENT/ALTERNATIVE DISPUTE RESOLUTION                                DATE

     a.   Likely to request referral to a magistrate judge for         No
          settlement conference:

     b. Likely to request referral to court-annexed                    No
        arbitration:

     c.   Likely to request referral to court-annexed                  No
          mediation:

     d. Evaluate case for settlement/ADR on:                                    11/30/2020

     e.   Settlement probability:                                               Fair

7.        TRIAL AND PREPARATION FOR TRIAL

          The court will set a time for trial after the conclusion of
          dispositive motions, or if no dispositive motions are filed, at the
          Status Conference set in paragraph 5.d. above. If the schedule set
          forth herein is not extended, the parties can generally expect that
          trial will be set sometime during the 4th quarter of 2021.

8.        OTHER MATTERS

          Parties should fully brief all Motions in Limine well
          in advance of the pretrial conference.




                                                 3
  Case 2:19-cv-00633-CW Document 33 Filed 10/26/20 PageID.163 Page 4 of 4




DATED this 26th day of October, 2020.



                                            BY THE COURT:



                                            ____________________________________
                                            Clark Waddoups
                                            District Court Judge




                                        4
